Citation Nr: 9934187	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-02 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) disability compensation payments on 
behalf of the veteran's minor child, to include the propriety 
of retroactive payment.

(The issues of entitlement to higher disability ratings for 
the veteran's service-connected left shoulder and lumbar 
spine disorders and entitlement to secondary service 
connection for an acquired psychiatric disorder are the 
subjects of a separate Board decision.)


REPRESENTATION

Appellant represented by:	William M. Detweiler, J.D., 
Attorney at Law


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

REMAND

The veteran had active military service from June 1984 to 
April 1988.  

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

The above issue was not certified to the Board on appeal.  In 
September 1999, the RO granted apportionment of the veteran's 
disability compensation benefits to his ex-wife who has 
custody of his minor child.  In October 1999, the veteran 
submitted a statement indicating that he objected to the RO's 
apportionment of his disability benefits.  He also stated 
that he objected to the retroactive effective date of the 
apportionment.  This document, filed at the RO, was timely as 
a notice of disagreement with the September 1999 decision.  
Since the veteran filed a notice of disagreement with respect 
to the propriety of apportionment of his disability benefits, 
he has initiated an appeal with respect to this issue.

A claim for an apportionment is a "simultaneously contested 
claim" and is subject to special procedural regulations.  
See 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.500, 20.501, 
20.502, 20.503, and 20.504 (1999).  Such claims must be 
decided in a separate Board decision, and it is for this 
reason that the Board is remanding this claim separate from 
the veteran's other claims on appeal.  See 38 C.F.R. § 19.8 
(1999) (appellate issues that do not involve all of the 
contesting parties will be addressed in one or more separate 
written decisions, remands, or orders that will be furnished 
only to the appellants concerned and their representatives, 
if any.)

It is proper to remand this claim because the veteran has not 
been provided a statement of the case (SOC) on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, this issue will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Moreover, the Board notes that in the October 1999 statement, 
the veteran also requested a waiver of the overpayment that 
resulted from the RO's retroactive apportionment of his 
compensation benefits.  This issue has not yet been 
adjudicated by the RO, nor has an appeal been initiated with 
respect to this issue.  Therefore, the issue of entitlement 
to a waiver of overpayment of disability compensation 
benefits is referred to the RO for appropriate action. 

Accordingly, this case is REMANDED for the following:

Provide the veteran and his attorney a 
statement of the case as to the issue of 
entitlement to an apportionment of the 
veteran's disability compensation 
payments on behalf of his minor child, to 
include the propriety of retroactive 
payment.  Notify the veteran that, if 
this issue is not resolved to his 
satisfaction, he must file a timely and 
adequate substantive appeal, and notify 
him of the time limit within which he 
must do so, in order to perfect an appeal 
of this issue to the Board.  See 38 
C.F.R. §§ 20.500, 20.501, and 20.502 
(1999).  Allow an appropriate period for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to fulfill due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


